Citation Nr: 0305178	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active service from May 21, 1971 until June 
15, 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied an application to reopen a 
previously denied claim of service connection for a right 
knee disability.  In November 1998, the veteran testified at 
a hearing at the RO.  In July 2000, the veteran testified at 
a videoconference hearing before the undersigned acting 
Veterans Law Judge.  In April 2001, the Board granted the 
veteran's application to reopen a previously denied claim of 
service connection for a right knee disability and remanded 
the issue for additional development.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, and obtained all relevant 
evidence designated by the appellant in order to assist in 
substantiating the claim for VA compensation benefits.

2.  The veteran's right knee disability clearly and 
unmistakably preexisted his period of active duty military 
service from May 21, 1971 until June 15, 1971.

3.  The veteran did not sustain a right knee injury in 
service from May to June 1971, including a fall from a bunk 
alleged to have occurred during service. 

4.  The veteran's preexisting right knee disability did not 
increase in severity during service from May to June 1971.

5.  Right knee arthritis did not manifest within one year of 
service separation.


CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment in May 1971 is 
rebutted by clear and unmistakable evidence of a preexisting 
right knee disability prior to service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2002).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended 38 U.S.C.A. § 5103(a), the Board finds 
that VA has complied with the notice requirements contained 
in § 5103(a).  From the outset, the RO has informed the 
veteran of the bases on which the RO decided the claim and of 
the elements necessary to substantiate the claim.  This is 
evidenced by the rating action of December 1997; statement of 
the case issued in August 1998; February 1999 hearing 
officer's decision; and supplemental statement of the case 
issued in December 2002, which informed him of the applicable 
law and regulations.  The record also reflects that the 
veteran was notified by the RO in a May 2001 letter of 
changes brought about by the Veterans Claims Assistance Act.  
The record shows that the RO has notified the veteran of the 
evidence necessary to substantiate the claim, and he was 
given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence would be obtained by the veteran, and 
which evidence would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the Veterans Claims Assistance 
Act's duty-to-assist provision under 38 U.S.C.A. § 5103A has 
been fulfilled.  The Veterans Claims Assistance Act sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In this case, however, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
Board finds that VA has obtained all records from sources 
identified by the veteran, including his post-service VA and 
private treatment records as well as records from the Social 
Security Administration, and the veteran has not indicated 
that additional records exist that would have an effect on 
the Board's analysis.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the Veterans Claims Assistance Act will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim is not warranted.  

II.  Factual Background

The veteran served on active duty for less than one month, 
from May 21 to June 15, 1971.  Associated with the veteran's 
service medical records was correspondence from a private 
physician, Irving Wolin, M.D., dated in April 1969, 
indicating that: in February 1969, the veteran was seen for 
complaints of recurrent episodes of painful catching of the 
right knee, which began with a football injury in September 
1968; the veteran presented in March 1969 with symptoms of 
right limp, moderate atrophy of the right thigh, tenderness 
over the medial aspect of the right knee, and fullness of the 
right suprapatellar pouch, diagnosed as torn medial meniscus 
and traumatic hemarthrosis; in March 1969, prior to entering 
service, the veteran underwent treatment for right knee torn 
medial meniscus and traumatic hemarthrosis that included 
aspiration and exercises; in April 1969, prior to service, 
the veteran's right medial meniscus was removed in surgery; 
pathology was a posterior tear of the right medial meniscus, 
and exploration revealed an old tear of the right anterior 
cruciate ligament.

In the veteran's service medical records, the medical history 
portion of the January 1971 induction examination report 
reveals that the veteran reported swollen or painful joints, 
"trick" or locked knee, a prior right knee injury, he had 
undergone right knee surgery in April 1969, and that he 
needed another right knee operation because of an unstable 
right knee.  A physician also noted the veteran's right knee 
problems.  

Service medical records also show that, on May 25, 1971, four 
days after entering service, the veteran was seen for 
complaints that his right knee frequently gave out and had 
given out since entering service.  It was noted that the 
veteran had cartilage problems since his pre-service school 
football days and that he had undergone right knee surgery in 
April 1969 to remove cartilage.  It was further noted that, 
after a pre-service fall while playing baseball in June 1969, 
the veteran had experienced more right knee problems, so was 
informed that he needed another operation, but had not 
obtained the recommended operation.  Examination in May 1971 
revealed effusion of the right knee.  The diagnosis was 
status post-arthrotomy of the right knee with residual 
effusion and instability.  

A knee evaluation questionnaire further revealed that the 
veteran reported that his right knee bothered him; it had 
started to hurt prior to service in April 1969 when he 
injured his right knee playing sports; and the pain returned 
very often.  Other reported symptoms included swelling, 
buckling, failure to straighten out, which was not relieved 
by any treatments.

The veteran's service separation examination report on June 
3, 1971 indicates that he had a right knee scar, and was 
found to have status post arthrotomy of the right knee, with 
residual effusion and instability.  In his report of medical 
history in June 1971, the veteran reported that he had a 
"trick" or locked knee, and torn ligaments and cartilage in 
the right knee as of result of football in 1969.  The veteran 
noted that when he underwent a right knee operation prior to 
service two months later, the knee gave out again and the 
doctor informed him that he needed yet another operation.  
The veteran noted that he did not undergo the second 
operation.  A physician's summary indicated that all right 
knee complaints, diagnosed as status post arthrotomy of the 
right knee with residual effusion and instability, had 
existed prior to service.  At the service separation 
examination, the veteran did not indicate any history of in-
service right knee injury, including no report of falling 
from a bunk and injuring his knee during service.

Medical Board Proceedings dated June 7, 1971 indicate that 
the veteran had been found to be medically unfit due to 
status post-arthrotomy of the right knee with residual 
effusion and instability, which existed prior to entering 
service and had not been aggravated by service.  It was noted 
that the veteran's chief complaint was that of an unstable 
right knee.  A history of the veteran's right knee problems 
was provided, which included the 1969 surgery and May 25, 
1971 in-service consultation; however, there was no mention 
any right knee injury during service.  

Correspondence from Irving Wolin, M.D., dated in November 
1972, reiterated the earlier April 1969 letter in which the 
veteran's pre-service right knee treatment was described.  
Dr. Wolin wrote that the veteran was last seen in June 1969 
for treatment of the left knee; there was no mention of the 
right knee.  Dr. Wolin also did not include any report of a 
right knee injury, including due to a fall from a bunk, 
during the veteran's time in service.

Private treatment records from Boone Bracket, M.D., dated 
from May 1987 to April 1996, show the veteran was seen for 
treatment that included for the right knee.  In May 1987, 
after service, the veteran injured his right knee at work 
while carrying a washing machine upstairs, at which time he 
developed a sharp pain in the right knee.  After service in 
August 1987, the veteran reported that he had reinjured his 
right knee after bending and straightening it.  Later that 
same month he reported having first injured his knee when he 
went through a back porch carrying a refrigerator, which Dr. 
Bracket noted would have been in April 1987.  The veteran 
also reported that he had worked for five years and had no 
problems with the knee.  After service, in April 1996, the 
veteran reported a "new problem" of the right knee - that 
he may have twisted his right knee two days prior when he got 
off a lawnmower; the symptoms were limitation of motion, 
effusion; osteoarthritis was indicated based on X-ray 
findings.

Private hospitalization records from West Suburban Hospital 
indicate that the veteran had a right knee surgery in May 
1987.

In August 1997, the veteran filed a request to reopen a claim 
for service connection for residuals of a right knee injury.  
He wrote on his Application for Compensation that he had 
aggravated a preexisting right leg disorder.

When examined by VA in November 1997, the veteran reported 
that his right knee problems had started in 1971, after he 
fell off his bunk and landed on his right knee, with 
subsequent pain and swelling.  It was noted that, since then 
the veteran had continued to be symptomatic, and had had two 
further attempts at endoscopic surgery, the last being in 
1986.  The diagnoses included severe arthritis of the both 
knees, resulting in a moderate-to-severe degree of functional 
incapacity.

At a personal hearing in November 1998, the veteran testified 
that he fell out of a top bunk and injured his right knee; 
this occurred about a week after he was in service; two of 
his buddies helped him seek medical treatment; and treatment 
consisted of an ice pack.  At a videoconference hearing 
before the undersigned acting Veterans Law Judge in July 
2000, the veteran testified in relevant part as follows: at 
service entrance his right knee was "fine" and without any 
right knee pain or disorder; on an unspecified date during 
service, the service member in the bunk beneath him pushed 
the mattress, causing the veteran to fall out of his top 
bunk, so that he sustained a right knee injury; his buddies 
took him down to the hospital where a doctor looked at it; he 
told the treating physician that a right knee injury occurred 
when he fell from a top bunk; he was treated for right knee 
disability about one year after service separation; and that 
the right knee had swollen and was aggravated by such fall 
from the bunk in service.

The veteran submitted a June 1999 lay statement by a fellow 
serviceman, which related that the serviceman was aware of 
the veteran's preexisting knee injury, he knew that the 
veteran fell out of his bunk during boot camp and 
"reinjured" his right knee, that he assisted the veteran to 
a medical facility after the right knee injury occurred, and 
that the veteran was discharged from service due to his right 
knee.

VA outpatient treatment reports, dated from 1998 to 2001, 
show that the veteran continued to seek treatment for the 
right knee.  In June 1999, the veteran reported that he had 
injured his right knee in high school.  In March 2001, x-rays 
of the right knee revealed severe degenerative changes. 

III.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

IV.  Legal Analysis: Service Connection for Right Knee 
Disability

The veteran contends that he did not have a right knee 
disability prior to service entrance in May 1971, so that his 
right knee disability was incurred in service by right knee 
injury in service on an unspecified date when he fell from a 
top bunk.  In accordance with this theory, he contends that 
he did not have any right knee disability, symptoms, or pain 
prior to active duty service in May 1971, but contends that 
his current right knee disability had its onset in service 
when he fell from that bunk and injured his right knee.  He 
alternatively contends that a right knee disability was 
aggravated by a right knee injury in service on an 
unspecified date when he fell from a top bunk and landed on 
the right knee. 

In this case, the record clearly establishes, based upon the 
service medical records and Dr. Wolin's April 1969 letter 
reflecting treatment for the right knee prior to service, 
that the veteran's right knee disability of torn medial 
meniscus, traumatic hemarthrosis, and right medial 
meniscectomy preexisted service, including symptoms of 
recurrent painful catching of the right knee, limp, atrophy, 
tenderness, and fullness.  The veteran's January 1971 
induction examination report includes the veteran's own 
history of right knee injury, surgery, and specific symptoms 
prior to entering service.  Moreover, a June 1971 Medical 
Board Proceedings report reflects that the veteran had a 
right knee disability prior to entering service and that such 
disability had not been aggravated by service.  A May 1971 
in-service entry reflects the veteran's reports of his right 
knee giving out since entering service, but also noted right 
knee problems and the need for right knee surgery prior to 
service entrance.  Based on this evidence, which includes 
medical evidence of pre-service diagnosis of right knee 
disability and surgery, and in-service medical diagnosis and 
medical opinion evidence of pre-existence of right knee 
disability (based on a history, in-service clinical findings, 
and pre-service medical evidence), the Board finds that the 
evidence clearly and unmistakably demonstrates that the 
veteran's right knee disability existed prior to entry onto 
active duty in May 1971.  Accordingly, the Board finds that 
the presumption of soundness on entry to active duty service 
in May 1971 is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

On the question of whether the veteran's clearly preexisting 
right knee disability was aggravated by service, the Board 
finds as a fact that the veteran did not sustain a right knee 
injury during service from May to June 1971, including a fall 
from a bunk alleged to have occurred during service.  The 
Board finds the veteran's in-service reporting of events 
concerning his right knee, coupled with his post-service 
histories of in-service events or right knee injury that are 
negative for report of right knee injury or report of a fall 
from a top bunk in service, and post-service treatment 
records entered for treatment purposes that are negative for 
any history of right knee injury in service to be of more 
probative value than his relatively recent assertion 
(beginning in August 1997) of having fallen from a top bunk 
and sustaining a right knee injury.  At a VA compensation 
examination in October 1997, notably over 26 years after the 
purported occurrence of events, the veteran first presented a 
history of having fallen from a bunk while in service.  This 
reported fall from a bunk in service was first made by the 
veteran for compensation purposes, after he had submitted his 
claim to reopen in August 1987; when seen after service for 
treatment purposes, the veteran notably did not present a 
history of in-service fall from a bunk or right knee injury 
in service.  At the personal hearing, the veteran did not 
indicate what date the reported fall from the bunk with right 
knee injury was alleged to have occurred, but indicated that 
it had been many years since the alleged event occurred.  The 
Board finds especially probative the fact that the in-service 
treatment entry in May 1971, which was made by the veteran 
for treatment purposes in service, and is contemporary with 
treatment in service, includes a history of right knee injury 
and symptomatology that is negative for any mention of recent 
right knee injury from a fall from a bunk.  

The veteran's credibility on the question of occurrence of a 
fall from a top bunk is further diminished by the lack of 
credibility of his testimony regarding pre-service 
symptomatology.  Notwithstanding the extensive evidence of 
preexisting right knee symptomatology, diagnosis, and even 
meniscectomy prior to service, service medical histories of 
pre-service right knee symptomatology, and the veteran's 
post-service medical histories of pre-service right knee 
symptomatology, the veteran testified at the July 2000 
personal hearing that at service entrance his right knee was 
"fine" and without any right knee pain or disorder.  The 
Board finds that the veteran's testimony is outweighed by the 
pre-service, in-service, and post-service lay and medical 
evidence of preexisting right knee disability and absence of 
in-service fall from a bunk and right knee injury.  

The Board has also weighed the June 1999 buddy statement, 
indicated to be by a fellow service member, which includes 
the statement that he assisted the veteran to a medical 
facility after a right knee injury.  The lay statement for 
the most part is based on after-the-fact reporting of facts 
which the veteran relayed to him about facts to which the 
service member had no personal knowledge.  As such, the 
assertions that rely on the veteran's reporting are no better 
than the veteran's own assertions, analyzed above.  For 
example, the service member learned from the veteran of the 
pre-existence of the veteran's right knee injury and of the 
veteran's discharge from service due to his right knee 
disorder.  The lay statement, made over 28 years after the 
purported events, notably does not aver that the service 
member observed the veteran fall from the bunk, but only that 
he "was aware of" the veteran's knee injury "subsequent 
to" being drafted in service in 1971.  Like the veteran's 
testimony, the statement also lacks specificity as to any 
indicated date of injury.  

The service member's statement of assisting the veteran to 
medical treatment is the only aspect of the statement that 
could be interpreted as actual observation by participation 
of the service member.  This aspect of the statement - that 
the service member accompanied the veteran for treatment for 
right knee symptomatology - would be consistent with the fact 
that the veteran sought medical treatment in service for 
(pre-existing) right knee symptomatology.  The credible 
evidence of record does show that the veteran was seen in 
service for right knee symptomatology.  The service medical 
record evidence, however, shows that the veteran was seen for 
preexisting right knee symptomatology, without any indication 
of in-service right knee injury; the service medical record 
evidence is notably absent for any notation that the veteran 
injured his right knee from a fall from a bunk.  The absence 
of any recorded in-service history of fall from a bunk and 
right knee injury is significant because the veteran 
specifically testified at the July 2000 personal hearing that 
he reported to the in-service examining physician that he 
sustained a fall from a bunk and right knee injury, and the 
otherwise thorough in-service examiner in May 1971 went 
through the effort of recording specific symptoms, history, 
and clinical findings.  Moreover, for the same reasons the 
veteran's recent assertions are not credible on the question 
of incurrence of a fall from a bunk and right knee injury in 
service, the Board finds that the service member's relatively 
recent assertions, entered over 28 years after the alleged 
event, are also outweighed by extensive evidence of the 
veteran's in-service reporting of events concerning his right 
knee that do not mention a fall from a bunk or in-service 
right knee injury, the veteran's post-service histories of 
in-service events or right knee injury that are negative for 
report of right knee injury or report of a fall from a top 
bunk in service, and post-service treatment records entered 
for treatment purposes that are negative for any history of 
right knee injury in service.  

The Board further finds that the veteran's clearly and 
unmistakably preexisting right knee disability did not 
increase in severity during service from May to June 1971.  
Pre-service symptoms included right medial meniscectomy, an 
old tear of the right anterior cruciate ligament, status 
post-arthrotomy of the right knee with residual effusion and 
instability, and swelling, buckling, and failure to 
straighten out.  The weight of the objective evidence does 
not demonstrate that the veteran's preexisting right knee 
disability underwent an increase in disability during his 
less than 30 days of active duty service.  As indicated 
above, after a weighing of the evidence, the Board finds as a 
fact that the veteran did not fall from a bunk and sustain a 
right knee injury in service, so no in-service traumatic 
injury to the right knee is demonstrated.  His right knee 
disability and complaints were identified and diagnosed, and 
the symptoms treated within four days of his reporting for 
training.  

The in-service treatment does not support the veteran's 
alternative theory that preexisting right knee disability was 
aggravated by service.  There is nothing in the service 
medical records reflecting a worsening of preexisting right 
knee disability during the veteran's brief period of service.  
Less than a month after entering service, the veteran was 
discharged because he was found by in-service physicians to 
be medically unfit due to status post (pre-service) 
arthrotomy of the right knee with residual effusion and 
instability.  The in-service medical opinion, which was based 
on pre-service medical evidence, and in-service histories and 
clinical findings, was that the right knee disability existed 
prior to service and had not been aggravated by service.  In 
other words, the right knee symptoms noted during service did 
not represent a permanent increase of the veteran's 
preexisting right knee disability.  See Hunt, supra.  

Moreover, post-service medical records, to include private 
and VA records, reflect essentially the same findings.  Such 
records show that the veteran did not seek treatment for 
right knee problems until after service in 1987, when he 
injured his right knee while at work.  Significantly, these 
post-service records do not contain medical evidence to show 
that there was any worsening of the veteran's underlying 
right knee disability during service, or that any currently 
diagnosed right knee disability, including arthritis, is 
related to service.  

In fact, none of the examiners of record, VA or private, has 
indicated that the veteran's preexisting right knee 
disability had worsened during service or that current right 
knee disability, including arthritis, is related to service.  
Private medical evidence establishes that there were no 
complaints pertaining to the right knee after service and no 
notation of any right knee problems until, at the earliest 
over 16 years after service in 1987, when the veteran was 
seen by Dr. Bracket after injuring his right knee at work.  
Subsequently prepared medical records reveal that the veteran 
continued to receive treatment for the right knee and that he 
continued to report only his history of a pre-service right 
knee injury and current right knee problems.  In fact, the 
veteran did not mention having had any problems during 
service until over 26 years after service separation when he 
filed his claim for service connection in August 1997.  

In light of the foregoing, the Board finds that the greater 
weight of the evidence is against the veteran's claim of 
entitlement to service connection for a right knee 
disability.  This is so because the weight of the evidence 
clearly and unmistakably demonstrates that the veteran's 
right knee disability preexisted service, and was not 
aggravated by service.  The veteran's currently diagnosed 
arthritis of the right knee has not been etiologically 
related to any injury or disease during the veteran's brief 
period of service; the evidence shows that there was in fact 
no right knee injury in service to which currently diagnosed 
right knee disability, including arthritis of the right knee, 
could be related. 

The Board has considered the veteran's written statements, RO 
testimony, and Board testimony, as well as the June 1999 lay 
statement from the serviceman regarding the etiology of right 
knee disability and the aggravation of preexisting right knee 
disability during service.  While they laypersons are 
competent to provide information regarding the events or 
symptoms they have experienced or observed, there is no 
indication in this case that the veteran or the former 
service member is competent to render an opinion on the 
etiology, date of onset, or aggravation of any underlying 
right knee disability.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  

Upon consideration of the foregoing, the Board finds that the 
weight of the evidence demonstrates that the veteran's right 
knee disability, which clearly and unmistakably existed prior 
to his period of active military duty, did not increase in 
severity during service, and that the veteran's currently 
diagnosed right knee disability, including arthritis, is not 
otherwise related to his active duty service.  Accordingly, 
as the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and service connection for a right knee 
disability must be denied.  38 U.S.C.A. § 5107(b).


ORDER

An appeal for service connection for a right knee disability 
is denied.


	                        
____________________________________________
	JEFFREY D. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

